Case 4:19-cv-13341-SDD-RSW ECF No. 79 filed 09/17/20         PageID.1571    Page 1 of 54




                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF MICHIGAN
                           SOUTHERN DIVISION

  PRIORITIES USA, et al.,                            Case No. 19-13341

        Plaintiffs                                   Stephanie Dawkins Davis
  v.                                                 United States District Judge

  DANA NESSEL,

       Defendant.
  ________________________/

           ORDER DENYING IN PART AND GRANTING IN PART
           MOTION FOR PRELIMINARY INJUNCTION (Dkt. 22)

 I.    PROCEDURAL HISTORY

       Plaintiff, Priorities USA, originally filed this action challenging two

 Michigan statutes, one governing the handling of absentee ballot applications in

 Michigan and the other governing transportation to polling places. (ECF No. 1).

 On January 27, 2020, plaintiffs filed an amended complaint, adding two additional

 plaintiffs, Rise, Inc. and Detroit/Downriver Chapter of the A. Philip Randolph

 Institute (DAPRI). (ECF No. 17). Defendant Nessel filed a motion to dismiss the

 amended complaint on February 10, 2020. (ECF No. 27). After oral argument, the

 Attorney General’s motion to dismiss was granted in part and denied in part. (ECF

 No. 59). The court also heard and granted motions to intervene in this matter by

 the Michigan Republican Party and the Republican National Committee (the



                                           1
Case 4:19-cv-13341-SDD-RSW ECF No. 79 filed 09/17/20          PageID.1572    Page 2 of 54




 Republican Party) and the Michigan Senate and Michigan House of

 Representatives (the Legislature). (ECF Nos. 33, 39, 60).

       Plaintiffs filed the instant motion for preliminary injunction to which the

 Attorney General responded. (ECF Nos. 22, 30). Upon their entry into the case,

 the court also permitted the Intervenors to file responses to the motion for

 preliminary injunction, which they did on June 5, 2020. (ECF Nos. 68, 70).

 Plaintiffs filed replies to all response briefs. (ECF Nos. 41, 73). The court held a

 hearing via video on July 14, 2020, pursuant to notice. (ECF No. 74).

       For the reasons the follow, the court DENIES plaintiffs’ motion for

 preliminary injunction with respect the Absentee Ballot Law and GRANTS the

 request for preliminary injunction regarding the Voter Transportation Law.

 II.   FACTUAL BACKGROUND

       Priorities USA is a 501(c)(4) nonprofit corporation, self-described as a

 “voter-centric progressive advocacy and service organization.” (ECF No. 17,

 PageID.92, ¶ 7). Its “mission is to build a permanent infrastructure to engage

 Americans by persuading and mobilizing citizens around issues and elections that

 affect their lives.” Id. It engages in activities to “educate, mobilize, and turn out

 voters” in Michigan, and “expects to” make expenditures and contributions

 towards those objectives in upcoming Michigan state and federal elections. Id.




                                            2
Case 4:19-cv-13341-SDD-RSW ECF No. 79 filed 09/17/20          PageID.1573    Page 3 of 54




       Rise is also a 501(c)(4) nonprofit organization. It “runs statewide advocacy

 and voter mobilization programs in Michigan and California, as well as on a

 number of campuses nationwide.” (ECF No. 17, PageID.93, ¶ 8). Rise asserts that

 “efforts to empower and mobilize students as participants in the political process ...

 are critical to Rise’s mission because building political power within the student

 population is a necessary condition to achieving its policy goals.” Id. Rise

 launched its second state-specific campaign in Michigan in 2019; it has eleven

 student organizers who are paid to organize their campuses around voter education

 and turnout activities. Rise plans to continue this program through the 2020

 election. Id. at 9. This effort has included and will continue to include engaging

 fellow students in grassroots voter education, registration, and turnout activities,

 including on-campus, get-out-the-vote drives and canvasses. Id.

       DAPRI is a local (Detroit) chapter of the A. Philip Randolph Institute, a

 national 501(c)(3) nonprofit organization. It is a membership organization “with a

 mission to continue to fight for Human Equality and Economic Justice and to seek

 structural changes through the American democratic process.” (ECF No. 17,

 PageID.95, ¶ 14). Its members are “involved in voter registration, get-out-the-vote

 activities, political and community education, lobbying, legislative action, and

 labor support activities in Michigan. Id. As part of its get-out-the-vote activities,

 DAPRI’s members have “provided rides” to and from the polls for community


                                            3
Case 4:19-cv-13341-SDD-RSW ECF No. 79 filed 09/17/20       PageID.1574    Page 4 of 54




 members on election day; the organization intends to continue this practice and to

 expand this work in future elections. Id. at ¶ 16. DAPRI acknowledges that

 Proposal 3, which passed in 2018, makes absentee voting available to all and says

 that it would like to educate voters about the opportunity to vote absentee. (ECF

 No. 17, PageID.96, ¶ 17).

       All three non-profit corporations challenge what they refer to as Michigan’s

 “Absentee Ballot Organizing Ban” (hereinafter the “Absentee Ballot Law”) (Mich.

 Comp. Laws § 168.759(4), (5), (8)) (see ECF No. 17, PageID107-112, ¶¶ 48-55)

 and its “Voter Transportation Ban” (hereinafter the “Voter Transportation Law”)

 (Mich. Comp. Laws § 168.931(1)(f)) (see ECF No. 17 PageID.101-107, ¶¶ 33-47).

 Specifically, they contend that the Absentee Ballot Law is (1) unconstitutionally

 vague and overbroad under the First and Fourteenth Amendments (Count I); (2)

 violative of their Speech and Association rights under the First and Fourteenth

 Amendments (Count II); and (3) preempted by Section 208 of the Voting Rights

 Act of 1965 (Count IV). Similarly, they assert that the Voter Transportation Law

 is (1) unconstitutionally vague and overbroad under the First and Fourteenth

 Amendments (Count V); (2) violative of their Speech and Association rights under

 the First and Fourteenth Amendments (Count VI); and (3) preempted by Section

 208 of the Voting Rights Act of 1965 (Count VIII). (ECF No. 17). The court




                                          4
Case 4:19-cv-13341-SDD-RSW ECF No. 79 filed 09/17/20          PageID.1575    Page 5 of 54




 previously dismissed plaintiffs’ claims that the laws place an undue burden on the

 fundamental right to vote (Counts III and VII). (ECF No. 59).

 III.   STATUTORY SCHEMES

        A.    Absentee Ballot Law, Mich. Comp. Laws § 168.759

        Michigan’s Absentee Ballot Law provides that a voter must request an

 application and submit that application to the voter’s local clerk in order to receive

 an absentee voter (“AV”) ballot. For both primaries and regular elections, an

 elector may apply for an AV ballot at any time during the 75 days leading up to the

 primary or election until 8 p.m. on the day of the primary or election. Mich.

 Comp. Laws § 168.759(1)-(2). In either case, “the elector shall apply in person or

 by mail with the clerk” of the township or city in which the elector is registered.

 Id. Subsection 759(3) provides that:

              (3) An application for an absent voter ballot under this
              section may be made in any of the following ways:

                     (a) By a written request signed by the voter.

                     (b) On an absent voter ballot application form
                     provided for that purpose by the clerk of the city or
                     township.

                     (c) On a federal postcard application.

              (4) An applicant for an absent voter ballot shall sign the
              application. A clerk or assistant clerk shall not deliver an
              absent voter ballot to an applicant who does not sign the
              application. A person shall not be in possession of a
              signed absent voter ballot application except for the
                                           5
Case 4:19-cv-13341-SDD-RSW ECF No. 79 filed 09/17/20        PageID.1576     Page 6 of 54




             applicant; a member of the applicant’s immediate family;
             a person residing in the applicant’s household; a person
             whose job normally includes the handling of mail, but
             only during the course of his or her employment; a
             registered elector requested by the applicant to return the
             application; or a clerk, assistant of the clerk, or other
             authorized election official. A registered elector who is
             requested by the applicant to return his or her absent
             voter ballot application shall sign the certificate on the
             absent voter ballot application.

             (5) The clerk of a city or township shall have absent voter
             ballot application forms available in the clerk’s office at
             all times and shall furnish an absent voter ballot
             application form to anyone upon a verbal or written
             request.

 Mich. Comp. Laws §§ 168.759(3)-(5)

       Where a form application is used, under § 759(5), the “application shall be

 in substantially the following form.” The statute then provides the body of the

 form and includes a general “warning” and a “certificate” portion for “a registered

 elector” delivering a completed application for a voter. Mich. Comp. Laws

 § 168.759(5). The warning must state that:

             It is a violation of Michigan election law for a person
             other than those listed in the instructions to return, offer
             to return, agree to return, or solicit to return your absent
             voter ballot application to the clerk. An assistant
             authorized by the clerk who receives absent voter ballot
             applications at a location other than the clerk’s office
             must have credentials signed by the clerk. Ask to see his
             or her credentials before entrusting your application with
             a person claiming to have the clerk’s authorization to
             return your application.


                                          6
Case 4:19-cv-13341-SDD-RSW ECF No. 79 filed 09/17/20           PageID.1577   Page 7 of 54




 Id.

       Similarly, the certificate for a registered elector returning an AV ballot

 application must state that:

                I am delivering the absent voter ballot application of
                [the named voter] at his or her request; that I did not
                solicit or request to return the application; that I have
                not made any markings on the application; that I have
                not altered the application in any way; that I have not
                influenced the applicant; and that I am aware that a
                false statement in this certificate is a violation of
                Michigan election law.
 Id.

       Under § 759(6), the application form must include the following instructions

 to the applicant:

              Step 1. After completely filling out the application, sign
              and date the application in the place designated. Your
              signature must appear on the application or you will not
              receive an absent voter ballot.

              Step 2. Deliver the application by 1 of the following
              methods:

              (a) Place the application in an envelope addressed to the
              appropriate clerk and place the necessary postage upon
              the return envelope and deposit it in the United States
              mail or with another public postal service, express mail
              service, parcel post service, or common carrier.

              (b) Deliver the application personally to the clerk’s
              office, to the clerk, or to an authorized assistant of the
              clerk.

              (c) In either (a) or (b), a member of the immediate family
              of the voter including a father-in-law, mother-in-law,
                                            7
Case 4:19-cv-13341-SDD-RSW ECF No. 79 filed 09/17/20          PageID.1578    Page 8 of 54




               brother-in-law, sister-in-law, son-in-law, daughter-in-
               law, grandparent, or grandchild or a person residing in
               the voter’s household may mail or deliver the application
               to the clerk for the applicant.

               (d) If an applicant cannot return the application in any of
               the above methods, the applicant may select any
               registered elector to return the application. The person
               returning the application must sign and return the
               certificate at the bottom of the application.

 Mich. Comp. Laws § 168.759(6).

       Consistent with these statutes, § 759(8) provides that “[a] person who is not

 authorized in this act and who both distributes absent voter ballot applications to

 absent voters and returns those absent voter ballot applications to a clerk or

 assistant of the clerk is guilty of a misdemeanor.” Mich. Comp Laws

 § 168.759(8). Section 931 also provides for penalties associated with distributing

 and returning AV ballot applications. See Mich. Comp. Laws §§ 168.931(1)(b)(iv)

 and (1)(n).

       Based on these provisions, there are two ways to apply for an absentee voter

 ballot: (1) a written request signed by the voter, and (2) on an absentee voter ballot

 application form provided for that purpose and signed by the voter. In either case,

 the voter applies by returning his or her preferred mechanism – a written request or

 form application – to the voter’s local clerk in person or by mail. Mich. Comp.

 Laws §§ 168.759(1), (2), (6). For several years, the Secretary of State has also

 instructed Clerks to accept applications sent by facsimile and email. Voters who
                                            8
Case 4:19-cv-13341-SDD-RSW ECF No. 79 filed 09/17/20          PageID.1579    Page 9 of 54




 cannot turn in their application in person, cannot mail their application or return it

 by email or facsimile, may have an immediate family member or a person residing

 in the voter’s household deliver their application, or may request another registered

 voter to return the application on their behalf. Mich. Comp. Laws §§ 168.759(4),

 (5), (6). In short, only persons authorized by law, i.e. those described in § 759(4),

 may return a signed application for an absentee voter ballot to a local clerk. Mich.

 Comp. Laws §§ 168.759(4)-(5).

       Plaintiffs assert that the restrictions contained in the Absentee Ballot Law

 inhibit their ability to organize around absentee voting. DAPRI encourages voters

 to vote absentee when they work far away from home and getting to the polls on

 election day would be prohibitively time consuming. (ECF No. 22-5, Hunter Decl.

 ¶ 16). And both DAPRI and Rise have a programmatic focus of encouraging

 college students to vote absentee. (ECF No. 22-5, Hunter Decl. ¶ 16; ECF No. 22-

 6, Lubin Decl. ¶¶ 3, 24, 26). Rise encourages absentee voting because

 convenience is a significant factor in youth voting. (ECF No. 22-6, Lubin Decl.

 ¶¶ 22, 24; ECF No. 22-7, Palmer Decl. ¶ 19). Plaintiffs have found that between

 classes, studying, extracurriculars, and a lack of access to private transportation,

 voting in person on election day is decidedly difficult for college students. (ECF

 No. 22-6, Lubin Decl. ¶¶ 20, 22-23; ECF No. 22-7, Palmer Decl. ¶ 19 (study

 showed 40+ percent of young voters who did not vote in 2016 cited being too


                                            9
Case 4:19-cv-13341-SDD-RSW ECF No. 79 filed 09/17/20         PageID.1580    Page 10 of 54




  busy)). DAPRI also encourages college students who are registered to vote at

  home but attend college in another part of Michigan to vote absentee, for example

  a student in Detroit who is registered to vote in the Upper Peninsula. (ECF No. 22-

  5, Hunter Decl. ¶ 16). Election officials in Michigan widely expected absentee

  voting numbers to surge in the presidential primary and expect the same in the

  2020 general election, the first federal elections in which no-excuse absentee

  voting will be available to all Michigan voters. See Ashley Schafer, City preps for

  uptick of absentee voters, Midland Daily News, Nov. 22, 2019; Jackie Smith,

  Clerks prepare to handle spike in absentee voters in March presidential primary

  election, Port Huron Times Herald, Dec. 10, 2019. Yet, plaintiffs maintain that the

  Absentee Ballot Law unduly limits the ability of organizations like theirs to

  persuade and encourage Michigan voters to apply for absentee ballots and makes it

  more difficult for voters to apply for absentee ballots.

        B.     Voter Transportation Law, Mich. Comp. Laws § 168.931(1)(f)

        The Voter Transportation Law can be found at Mich. Comp. Laws

  § 168.931, and provides, in relevant part:

               (1) A person who violates 1 or more of the following
               subdivisions is guilty of a misdemeanor:

                                           ***
               (f) A person shall not hire a motor vehicle or other
               conveyance or cause the same to be done, for conveying
               voters, other than voters physically unable to walk, to an
               election.
                                            10
Case 4:19-cv-13341-SDD-RSW ECF No. 79 filed 09/17/20          PageID.1581     Page 11 of 54




  Mich. Comp. Laws § 168.931(1)(f) (hereinafter “Voter Transportation Law”).

  Thus, under this provision, a person cannot pay for the transportation of a voter to

  the polls unless the voter is physically unable to walk. This language has existed

  in some form since 1895, see 1895 P.A. 35, and has been a part of Michigan’s

  modern election law since it was reenacted in 1954 P.A. 116. It was amended by

  1982 P.A. 201 to replace the term “carriage” with the current term “motor

  vehicle.”

        According to plaintiffs, transportation to and from the polls can be a

  determinative factor in whether many voters, especially students and hourly

  workers, make it to the polls. (ECF No. 22-5, Hunter Decl. ¶¶ 8-9; ECF No. 22-6,

  Lubin Decl. ¶ 23; ECF 22-7, Palmer Decl. ¶ 19 (study showed that 29 percent of all

  young voters and 38 percent of young voters of color cited lack of transportation as

  a factor in why they did not vote)). Advocacy organizations like plaintiffs provide

  rides to the polls as a central part of their organizing efforts. (ECF No. 22-5,

  Hunter Decl. ¶¶ 6–11; ECF No. 22-6, Lubin Decl. ¶ 24; ECF No. 22-8, Ufot Decl.

  ¶¶ 3-11). The Voter Transportation Law limits options for any organization

  seeking to transport voters in Michigan. Providing rides to the polls is a key

  organizing tactic for political and advocacy organizations like plaintiffs, as it helps

  to encourage voters to participate in the political process and helps communities

  traditionally underrepresented at the polls build their political power. (ECF No.
                                            11
Case 4:19-cv-13341-SDD-RSW ECF No. 79 filed 09/17/20         PageID.1582      Page 12 of 54




  22-5, Hunter Decl. ¶¶ 5-6; ECF No. 22-6, Lubin Decl. ¶¶ 3, 12, 18; ECF No. 22-8,

  Ufot Decl. ¶¶ 3-11). Hence, plaintiffs seek to enjoin enforcement of the referenced

  statutes.

  IV.    ANALYSIS

         A.    Preliminary Injunction Standard

         In determining whether injunctive relief is proper, the court considers four

  factors: (1) whether plaintiffs have a strong likelihood of success on the merits; (2)

  whether plaintiff has shown that irreparable injury will occur without an

  injunction; (3) whether issuance of the injunction would cause substantial harm to

  others; and (4) whether the public interest would be served by issuance of the

  injunction. See Tumblebus Inc. v. Cranmer, 399 F.3d 754, 760 (6th Cir. 2005).

  Although no single factor is controlling, the likelihood of success on the merits is

  often the predominant consideration. Gonzales v. National Bd. of Med. Exam’rs,

  225 F.3d 620, 625 (6th Cir. 2000) (“[A] finding that there is simply no likelihood

  of success on the merits is usually fatal.”).

         Plaintiffs bear the burden of demonstrating entitlement to an injunction, and

  the burden is a heavy one because injunctive relief is “an extraordinary remedy

  which should be granted only if the movant carries his or her burden of proving

  that the circumstances clearly demand it.” Overstreet v. Lexington-Fayette Urban

  Cnty. Gov’t, 305 F.3d 566, 573 (6th Cir. 2002). Indeed, the “proof required for the


                                             12
Case 4:19-cv-13341-SDD-RSW ECF No. 79 filed 09/17/20           PageID.1583     Page 13 of 54




  plaintiff to obtain a preliminary injunction is much more stringent than the proof

  required to survive a summary judgment motion.” Leary v. Daeschner, 228 F.3d

  729, 739 (6th Cir. 2000); see also McNeilly v. Land, 684 F.3d 611, 615 (6th Cir.

  2012) (“The proof required for the plaintiff to obtain a preliminary injunction is

  much more stringent than the proof required to survive a summary judgment

  motion because a preliminary injunction is an extraordinary remedy.”). “The four

  considerations applicable to preliminary injunction decisions are factors to be

  balanced, not prerequisites that must be met.” Hamad v. Woodcrest Condo. Ass’n,

  328 F.3d 224, 230 (6th Cir. 2003) (quoting Michigan Bell Telephone Co. v. Engler,

  257 F.3d 587, 592 (6th Cir. 2001)). A plaintiff must always, however, show

  irreparable harm before a preliminary injunction may issue. Friendship Materials,

  Inc. v. Michigan Brick, Inc., 679 F.2d 100, 104 (6th Cir. 1982).

        B.     Likelihood of Success on the Merits

               1.     The Absentee Ballot Law

                      a.     First Amendment, U.S Const, amend I.

        “The First Amendment, applicable to the States through the Fourteenth

  Amendment, provides that ‘Congress shall make no law ... abridging the freedom

  of speech.’” Virginia v. Black, 538 U.S. 343, 358 (2003). The First Amendment

  generally mandates “‘that government has no power to restrict expression because

  of its message, its ideas, its subject matter, or its content.’” United States v.


                                             13
Case 4:19-cv-13341-SDD-RSW ECF No. 79 filed 09/17/20           PageID.1584     Page 14 of 54




  Stevens, 559 U.S. 460, 468 (2010) (quoting Ashcroft v. American Civil Liberties

  Union, 535 U.S. 564, 573 (2002)). Plaintiffs contend the requirement that only

  voters registered in Michigan can assist voters in submitting absentee ballot

  applications (other than family or household members) violates the First

  Amendment because it prohibits only certain persons -- individuals who are not

  registered to vote in Michigan -- from engaging in core political expression. The

  Absentee Ballot Law also proscribes non-family or household members from

  soliciting or requesting to help a voter to return an absentee ballot application.

  Mich. Comp. Laws § 168.759(4), (5). According to plaintiffs, this solicitation ban

  is also subject to strict scrutiny because it (1) operates differently based on the

  identity of the speaker; (2) acts as a content-based restriction on speech; (3)

  proscribes political expression; and (4) regulates core political expression. As

  explained in Project Veritas v. Ohio Election Comm’n, 418 F.Supp.3d 232, 245

  (S.D. Ohio 2019), “the Supreme Court and the Sixth Circuit have considered facial

  challenges under the First Amendment that … were not overbreadth challenges;

  instead, the courts considered whether the regulations were content-based or

  otherwise restricted protected activity.” See R.A.V. v. City of St. Paul, Minn., 505

  U.S. 377 (1992) (holding ordinance facially unconstitutional because it prohibited

  speech based on content and declining to consider overbroad argument); John Doe

  No. 1 v. Reed, 561 U.S. 186 (2010) (applying First Amendment “exacting scrutiny”


                                             14
Case 4:19-cv-13341-SDD-RSW ECF No. 79 filed 09/17/20           PageID.1585     Page 15 of 54




  in facial challenge to compelled disclosure of signatory information on referendum

  petitions); Susan B. Anthony List v. Driehaus, 814 F.3d 466 (6th Cir. 2016)

  (applying strict scrutiny to facial challenge of Ohio false statement laws as content-

  based restrictions); Schmitt v. LaRose, 933 F.3d 628 (6th Cir. 2019) (holding

  ballot-initiative process not a prior restraint in facial challenge to statute under

  First Amendment and analyzing under Anderson-Burdick framework). Plaintiffs

  do not appear to be making a First Amendment overbreadth challenge, and

  accordingly, the Court will determine if the challenged provisions of the Absentee

  Ballot Law present unconstitutional content-based restrictions.

        The parties continue to disagree on whether the Absentee Ballot Law

  implicates the First Amendment and accordingly, the appropriate standard

  governing the court’s inquiry. In its Order Denying Defendant’s Motion to

  Dismiss the Amended Complaint ECF No. 59), the court concluded that exacting

  scrutiny applied to this inquiry. Ultimately, the court found the rationale in League

  of Women Voters v. Hargett, 400 F.Supp.3d 706 (M.D. Tenn. 2019) persuasive.

  Hargett concluded that encouraging others to register to vote is “pure speech” and

  because that speech is political in nature, it is “core First Amendment activity.”

  This court concluded that unlike cases involving the mere administrative process or

  the mechanics of the electoral process, the Absentee Ballot Law, as interpreted by

  plaintiffs and as set forth in the amended complaint, involves the regulation of


                                             15
Case 4:19-cv-13341-SDD-RSW ECF No. 79 filed 09/17/20          PageID.1586     Page 16 of 54




  political speech. This court found little difference between discussions of whether

  to register to vote and discussions of whether to vote absentee. (ECF No. 59).

        The Intervenors have brought forward several cases that call into question

  this aspect of the court’s earlier decision and seek to distinguish the present

  circumstances from Hargett. Like Hargett, none of the cases the Intervenors cite

  are precedential, but the court will, nonetheless, give them due consideration. In

  American Ass’n of People With Disabilities v. Herrera, 580 F.Supp.2d 1195, 1203

  (D. N.M. 2008), the plaintiff challenged a regulatory scheme that restricts third-

  party voter registration in various ways, and places affirmative requirements on

  parties wishing to engage in third-party voter registration in the following ways: (i)

  requiring that registration agents complete a pre-registration process and provide

  personal information; (ii) limiting the number of registration forms an organization

  or individual may receive; (iii) requiring that third-party registration agents return

  completed registration forms to the county clerk or Secretary of State within forty-

  eight hours; and (iv) applying criminal and civil penalties for parties who do not

  comply with third-party registration laws. The Herrera court opined however, that

  none of the challenged restrictions concerned or affected the content of any speech

  by third-party voter registration organizations. Id. at 1214. More specifically, the

  court observed that the New Mexico statute did not “mandate any particular speech

  or statement or information” and did not preclude any speech. Indeed, the state


                                            16
Case 4:19-cv-13341-SDD-RSW ECF No. 79 filed 09/17/20            PageID.1587     Page 17 of 54




  conceded that the third-party registration agent could intentionally lie, deceive or

  provide fraudulent information and the law would not penalize that agent in any

  way. Yet, the statutory scheme at issue in Herrera is plainly distinguishable from

  § 759, which prohibits a large sector of Michigan electors and all non-Michigan

  electors from requesting or soliciting a person to return their absentee ballot

  application. Requesting and soliciting describe the content of the prohibited

  communication. Accordingly, the court does not find Herrera to be persuasive or

  meaningfully analogous to the present circumstances.

        Next, the Intervenors point to Voting for America, Inc. v. Steen, 732 F.3d

  382 (5th Cir. 2013), in which the plaintiff organizations challenged various

  provisions of Texas’s law governing volunteer deputy registrars (VDR Law).

  Specifically, they challenged (1) the provision forbidding non-Texas residents

  from serving as VDRs, (2) the provision forbidding VDRs of one county from

  serving in another county; (3) the compensation provision; (4) the photocopying

  prohibition; and (5) the prohibition on VDRs sending completed registration

  applications via US mail – requiring personal delivery instead. The Fifth Circuit

  observed that some voter registration activities involve speech – including urging

  citizens to register, distributing voter registration forms, helping voters fill out

  forms, and asking for information to verify the registrations were processed

  successfully. Id. at 389. But the court concluded that the challenged provisions


                                             17
Case 4:19-cv-13341-SDD-RSW ECF No. 79 filed 09/17/20             PageID.1588     Page 18 of 54




  could easily be separated from the speech aspects of voter registration activities.

  Out-of-state or out-of-county canvassers can participate anywhere, in any capacity,

  except to perform the functions exclusively assigned to trained volunteer VDRs:

  collecting, reviewing for completeness, issuing a receipt, and delivering the

  completed voter registration forms to a county office. Thus, the court concluded

  that the challenged provisions were not based on speech. Unlike the organization

  in Steen, no members of plaintiffs here can assist with or return absentee ballot

  applications even if they are Michigan electors unless they are asked to do so

  because they are prohibited from asking to do so, an act which necessarily involves

  speech by the organizations. Indeed, the Steen court distinguished Buckley/Meyer 1

  because those cases involved laws that regulated “the process of advocacy itself,

  dictating who could speak (only unpaid circulators and registered voters) or how to

  go about speaking (with name badges and subsequent detailed reports).” Id. at

  390. In contrast, the Absentee Ballot Law plainly regulates who can speak (only

  Michigan electors or family or household members of the applicant) and what they

  may say.

         The Intervenors also cite League of Women Voters of Florida v. Browning,

  575 F.Supp.2d 1298 (S.D. Fla. 2008), in which the plaintiffs challenged certain



         1
          Meyer v. Grant, 486 U.S. 414 (1988) and Buckley v. American Constitutional Law
  Foundation, Inc., 525 U.S. 182 (1999).
                                              18
Case 4:19-cv-13341-SDD-RSW ECF No. 79 filed 09/17/20          PageID.1589     Page 19 of 54




  aspects of the Florida third-party organization voter registration law, including

  certain deadlines and reporting requirements that could result in fines for those

  who failed to comply. In Browning, the plaintiffs claimed that certain aspects of

  Florida’s statutory scheme were vague and imposed an unconstitutional burden on

  their political speech and association rights. Notably, the court acknowledged that

  the plaintiffs’ “interactions with prospective voters in connection with their

  solicitation of voter registration applications constitutes constitutionally protected

  activity.” Id. at 1321. Yet, the challenged provisions of the statutory scheme,

  unlike those in Meyer and Schaumburg, “did not place any direct restrictions or

  preconditions on those interactions.” Id. at 1322. The court further explained:

               For instance, it does not place any restrictions on who is
               eligible to participate in voter registration drives or what
               methods or means third-party voter registration
               organizations may use to solicit new voters and distribute
               registration applications. Instead, the Amended Law
               simply regulates an administrative aspect of the electoral
               process—the handling of voter registration applications
               by third-party voter registration organizations after they
               have been collected from applicants. Thus, the impact of
               this regulation on Plaintiffs’ “one-to-one,
               communicative” interactions with prospective voters is
               far more indirect and attenuated than the statute
               addressed in Meyer.

  Id. In contrast, § 759 does place restrictions on who may participate in certain

  aspects of voter registrations drives -- only Michigan electors who are also family

  or household members of the applicant may solicit or request to return absentee


                                            19
Case 4:19-cv-13341-SDD-RSW ECF No. 79 filed 09/17/20          PageID.1590     Page 20 of 54




  ballot applications. In Browning, the court was able to separate the speech aspects

  of the voter registration drive – any person or organization can use any method to

  solicit new voters and distribute applications – from the regulated handling of the

  voter registration applications after they have been collected from the applicants.

  Here, however, it is impossible to separate the ban on possessing and returning

  applications to vote absentee from the ban on soliciting or requesting to return

  absentee ballot applications.

        Finally, the Intervenors cite Democratic Nat’l Comm. v. Reagan, 329

  F.Supp.3d 824, 851 (D. Ariz. 2018), rev’d and remanded on other grounds sub

  nom. Democratic Nat’l Comm. v. Hobbs, 948 F.3d 989 (9th Cir. 2020) (en banc),

  cert. petition pending, in which the plaintiffs challenged a law prohibiting third-

  party collection of early ballots. The court found that the law only minimally

  burdened the voters’ voting rights and associational rights. While the court

  discussed the free speech aspects of Steen, supra, it did not address, nor did the

  plaintiffs assert, any burden on free speech. Accordingly, this case is largely

  inapposite.

        In short, none of the cases cited cause the court to reverse its earlier

  conclusion that exacting scrutiny applies to plaintiffs’ First Amendment challenge

  to this law, as explained in Hargett. The court remains convinced that there is little

  difference between discussions about whether to register to vote and whether to


                                            20
Case 4:19-cv-13341-SDD-RSW ECF No. 79 filed 09/17/20         PageID.1591    Page 21 of 54




  register to vote absentee. Indeed, under the current circumstances in this state and

  throughout the nation – where a global pandemic causes many Michigan voters,

  particularly those with certain underlying medical conditions, to question the safety

  of voting in person – discussions about whether and how to vote absentee are

  especially critical and certainly “implicate[] political thoughts and expression”

  both on the part of applicant and on the part of the third-party organizations

  seeking to assist voters with this process. Hargett, at 724 (quoting Buckley v.

  American Constitutional Law Foundation, Inc., 525 U.S. 182, 195 (1999)).

  However, whether the court applies exacting scrutiny or a rational basis standard of

  review, on the record before the court and as discussed in detail below, the

  Absentee Ballot Law is constitutional.

        To withstand exacting scrutiny, the challenged provisions of the Absentee

  Ballot Law must have a substantial relationship to a “sufficiently important”

  governmental interest. Citizens United v. FEC, 558 U.S. 310, 340 (2010). And,

  “the strength of the governmental interest must reflect the seriousness of the actual

  burden on First Amendment rights.” John Doe #1 v. Reed, 561 U.S. 186, 196

  (2010).

        Plaintiffs maintain that the registration requirement for those who would

  return AV ballot applications is not fairly designed to serve any important

  government interest. They compare the registration requirement to the law struck


                                            21
Case 4:19-cv-13341-SDD-RSW ECF No. 79 filed 09/17/20          PageID.1592      Page 22 of 54




  down by the Supreme Court in Buckley, which allowed only registered voters to

  circulate initiative petitions because it was likely to result in “speech diminution.”

  Id. at 193-194. There, the record showed that there were 400,000 voting eligible

  persons who were not registered to vote. Id. at 193. The Supreme Court therefore

  concluded that “[b]eyond question, Colorado’s registration requirement drastically

  reduces the number of persons, both volunteer and paid, available to circulate

  petitions.” Id. at 193. Plaintiffs say there are at least 750,000 persons who are

  eligible to vote but are not registered to vote residing in Michigan. (ECF No. 22-7,

  Palmer Decl. ¶¶ 6-13). Accordingly, plaintiffs assert that the registration

  requirement drastically reduces the number of persons who can return AV ballot

  applications and should suffer the same fate as the registration requirement struck

  down in Buckley. Additionally, plaintiffs maintain that the ban on non-family or

  household members from soliciting or requesting to help a voter return an absentee

  ballot application cannot survive exacting scrutiny for the same reasons. Plaintiffs

  argue that the solicitation ban burdens their ability to persuade Michigan voters to

  vote by absentee ballot, similar to the law struck down in Nat’l Ass’n for

  Advancement of Colored People v. Button, 371 U.S. 415, 430 (1963).

        Defendant and the Intervenors contend that the State has compelling

  interests in both preserving the integrity of elections and preventing fraud in the

  absentee voting process. States have a “compelling interest in preserving the


                                            22
Case 4:19-cv-13341-SDD-RSW ECF No. 79 filed 09/17/20            PageID.1593     Page 23 of 54




  integrity of its election process.” Purcell v. Gonzalez, 549 U.S. 1, 4 (2006).

  “Confidence in the integrity of our electoral processes is essential to the

  functioning of our participatory democracy.” Id. “While the most effective

  method of preventing election fraud may well be debatable, the propriety of doing

  so is perfectly clear.” Crawford v. Marion Cnty. Election Bd., 553 U.S. 181, 196

  (2008). In John Doe No. 1 v. Reed, 561 U.S. 186 (2010), the Supreme Court held

  that disclosure requirements of Washington’s Public Records Act were sufficiently

  related to the state’s interest in protecting the integrity of the electoral process to

  satisfy exacting scrutiny. The speakers whose First Amendment rights were at

  issue, were those who signed referendum petitions, which is expressive conduct

  under the First Amendment. Id. at 194-95. They sought to prohibit the state from

  making referendum petition signatory information available in response to the

  state’s public records act. But the Court held that the state’s interest in preserving

  the integrity of the electoral process by combating fraud was sufficiently important

  to satisfy exacting scrutiny. Id. at 197. “The State’s interest is particularly strong

  with respect to efforts to root out fraud, which not only may produce fraudulent

  outcomes, but has a systemic effect as well: It ‘drives honest citizens out of the

  democratic process and breeds distrust of our government.’” Id. (quoting Purcell

  v. Gonzalez, 549 U.S. 1, 4 (2006)).




                                              23
Case 4:19-cv-13341-SDD-RSW ECF No. 79 filed 09/17/20           PageID.1594     Page 24 of 54




        Importantly, in Reed, the Court found that the threat of fraud was not merely

  hypothetical. Indeed, the respondents and amici cited a number of petition-related

  cases of fraud across the country to support their point. Id. at 198. Similarly, here

  the Intervenors have cited cases from across the country in which courts have

  acknowledged that the absentee ballot process is susceptible to fraud, along with

  other supporting evidence. See Crawford, 553 U.S. at 195-96 (explaining history

  of in-person and absentee fraud “demonstrate[s] that not only is the risk of voter

  fraud real but that it could affect the outcome of a close election”); Griffin v.

  Roupas, 385 F.3d 1128, 1130-31 (7th Cir. 2004) (“Voting fraud is a serious

  problem in U.S. elections generally . . . and it is facilitated by absentee voting.”

  (citing John C. Fortier & Norman J. Ornstein, Symposium: The Absentee Ballot

  and the Secret Ballot: Challenges for Election Reform, 36 U. Mich. J.L. & Reform

  483 (2003))); Qualkinbush v. Skubisz, 826 N.E.2d 1181, 1197 (Ill. App. Ct. 2004)

  (“It is evident that the integrity of a vote is even more susceptible to influence and

  manipulation when done by absentee ballot.”); Khan & Carson, Comprehensive

  Database of U.S. Voter Fraud Uncovers No Evidence That Photo ID Is Needed,

  https://votingrights.news21.com/article/election-fraud (study of election crimes

  from 2000-2012 finding that more fraud crimes involved absentee ballots than any

  other categories); Veasey v. Abbott, 830 F.3d 216, 256 (5th Cir. 2016) (“The




                                             24
Case 4:19-cv-13341-SDD-RSW ECF No. 79 filed 09/17/20                    PageID.1595       Page 25 of 54




  district court credited expert testimony showing mail-in ballot fraud is a significant

  threat—unlike in-person voter fraud.”). 2

         Further, while Michigan has a number of laws criminalizing interference

  with the absentee voting process, including making it a felony to forge a signature

  on an absentee ballot application, none of these laws are primarily designed to

  reduce fraud or abuse in the application process on the front end, as opposed to

  simply punishing it after it occurs. The Absentee Ballot Law is designed with

  fraud prevention as its aim and it utilizes well-recognized means in doing so. As

  explained by the Legislature, “[b]y regulating the distribution and collection of

  absentee ballot applications and limiting those who are permitted to transport the

  applications, the state increases accountability and protects against instances of

  carelessness.” (ECF No. 68, PageID.1174). In this vein, the Browning court

  recognized several potential abuses with third-party collection of absentee-ballot

  applications, ranging from “hoard[ing]” applications, to “fail[ing] to submit

  applications” by the deadline, to “fail[ing] to submit applications at all.”

  Browning, 575 F.Supp.2d at 1324. 3


         2
           In acknowledging the findings contained in the authorities cited by the intervenors
  about the greater susceptibility to fraud in the absentee voter context, the court does not find or
  suggest that there has been any showing of a greater incidence of fraud in the absentee voting
  process in Michigan.
         3
             At least one report, the Carter-Baker Commission report which was put together by a
  group headed by former president Jimmy Carter and former Secretary of State James Baker,
  states that “[a]bsentee ballots remain the largest source of potential voter fraud. . . . States
                                                   25
Case 4:19-cv-13341-SDD-RSW ECF No. 79 filed 09/17/20                  PageID.1596      Page 26 of 54




         The Legislature also makes the point that, “only allowing registered electors

  to transport absentee ballot applications, Section 759 ensures that the person is a

  civic-minded individual, whose information is already on record with the state, and

  who is subject to subpoena power in Michigan.” (ECF No. 68, PageID.1174).

  Similarly, by requiring that the voter “request” assistance from anyone other than a

  relative or house-hold member, it creates a greater likelihood that the registered

  elector is someone the voter trusts. The court is convinced that these checks are

  designed to promote accountability on the part of those handling the applications

  and faith in the absentee-voting system. Crawford v. Marion Cty. Election Bd.,

  553 U.S. at 197 (“[P]ublic confidence in the integrity of the electoral process has

  independent significance, because it encourages citizen participation in the

  democratic process.”); (ECF No. 70-5, the Carter-Baker Commission report) (The

  “electoral system cannot inspire public confidence if no safeguards exist to deter or

  detect fraud or to confirm the identity of voters.”).

         The burden imposed on plaintiffs is that they may not engage in speech

  (§ 759(5)) that would facilitate the collection and return of signed absentee ballot



  therefore should reduce the risks of fraud and abuse in absentee voting by prohibiting ‘third-
  party’ organizations, candidates, and political party activists from handling absentee ballots.”
  (ECF No. 70-5, Ex. 4, Building Confidence in U.S. Elections: Report of the Commission on
  Federal Election Reform, p. 46 (Sept. 2005)). While the report specifically refers to the handling
  of ballots by third-party organizations, it logically follows that precluding such organizations
  from handling absentee voter applications may also limit the opportunities for fraud and abuse in
  the application process.
                                                 26
Case 4:19-cv-13341-SDD-RSW ECF No. 79 filed 09/17/20           PageID.1597     Page 27 of 54




  applications from Michigan voters, which they are otherwise banned from

  possessing (§ 759(4)) and banned from returning to the clerk (§ 759(8)). Because

  of the organizations’ aims to encourage civic engagement and empower voters

  through use and facilitation of the absentee ballot process, this restriction is not

  slight. However, plaintiffs can still educate the public about registering to vote

  absentee and answer questions about this process. Moreover, nothing in the law

  restricts plaintiffs from providing a pool of electors that can return the ballots for

  them when requested by voters. Additionally, § 759 provides a number of ways

  for voters to return their requests for an application or their applications to the local

  clerk: (1) in person, (2) by US mail or some other mail service, (3) email, (4) fax,

  (5) through in-person, mail, or other delivery by an immediate family member,

  which includes in-laws and grandchildren, (6) through in-person, mail, or other

  delivery by a person residing in the same household, and (7) if none of those

  methods are available, through in-person, mail, or other delivery “by any registered

  elector.” Mich. Comp. Laws § 168.759(4)-(6). The question is whether there is a

  substantial relationship between the level of burden imposed on plaintiffs’ speech

  rights and the sufficiently important governmental interests identified by defendant

  and the Intervenors. The court finds that the state and intervenors have presented

  adequate evidence to demonstrate that the state’s interests in preventing fraud and

  abuse in the absentee ballot application process and maintaining public confidence


                                             27
Case 4:19-cv-13341-SDD-RSW ECF No. 79 filed 09/17/20           PageID.1598     Page 28 of 54




  in the absentee voting process are sufficiently important interests and are

  substantially related to the limitations and burdens set forth in § 759. As such, the

  court concludes that plaintiffs are unlikely to success on their First Amendment

  challenge to the Absentee Ballot Law.

                      b.     Unduly Vague and Overbroad

        Plaintiffs also complain that it is not clear from the face of the statute

  whether soliciting includes passive conduct that induces a voter to entrust her

  absentee ballot application to a third party and offers of assistance that do not

  explicitly involve a request. Several statutory provisions are implicated by

  plaintiffs’ claim. First, § 759(4) provides that a person must not possess an

  absentee voter ballot application unless they are a “registered elector requested by

  the applicant to return the application.” Subsection § 759(5) requires the registered

  elector to certify that he or she is delivering the absentee voter ballot application at

  the request of the applicant, that he or she “did not solicit or request to return the

  application,” and that he or she did not “influence[] the application.” Subsection

  § 759(8) provides that “[a] person who is not authorized in this act and who both

  distributes absent voter ballot applications to absent voters and returns absent voter

  ballot applications to a clerk or assistant of the clerk is guilty of a misdemeanor.”

        Defendant maintains that the conduct being prohibited is plain and clear.

  One must not “solicit or request” to return an absentee ballot application.


                                             28
Case 4:19-cv-13341-SDD-RSW ECF No. 79 filed 09/17/20          PageID.1599     Page 29 of 54




  Defendant asserts that the words “solicit” and “request” are not ambiguous or

  vague and are readily understood in their ordinary and common meaning. Simply

  put, according to defendant, the statute prohibits a person from asking to return an

  absentee ballot application.

        “[B]asic principles of due process set an outer limit for how vague a

  statutory command can be if a person is going to be expected to comply with that

  command.” Hargett, at 727 (citing Platt v. Bd. of Comm’rs on Grievances &

  Discipline of Ohio Supreme Court, 894 F.3d 235, 251 (6th Cir. 2018)).

  Specifically, a statute is unconstitutionally vague under the Fourteenth Amendment

  if its terms “(1) ‘fail to provide people of ordinary intelligence a reasonable

  opportunity to understand what conduct it prohibits’ or (2) ‘authorize or even

  encourage arbitrary and discriminatory enforcement.’” Id. at 246 (quoting Hill v.

  Colorado, 530 U.S. 703, 732 (2000)). “‘[A] more stringent vagueness test should

  apply’ to laws abridging the freedom of speech ....” Id. (quoting Vill. of Hoffman

  Estates v. Flipside, Hoffman Estates, Inc., 455 U.S. 489, 499 (1982)). That

  standard can be “relaxed somewhat” if the law at issue “imposes civil rather than

  criminal penalties and includes an implicit scienter requirement.” Id. (citing

  Hoffman Estates, 455 U.S. at 499). Federal courts must construe challenged state

  statutes, whenever possible, “to avoid constitutional difficulty.” Green Party of

  Tenn. v. Hargett, 700 F.3d 816, 825 (6th Cir. 2012). The Sixth Circuit has stated


                                            29
Case 4:19-cv-13341-SDD-RSW ECF No. 79 filed 09/17/20           PageID.1600    Page 30 of 54




  that a statute will be struck down as facially vague only if the plaintiff has

  “demonstrate[d] that the law is impermissibly vague in all of its applications.” Id.

        “When the common meaning of a word provides adequate notice of the

  prohibited conduct, the statute’s failure to define the term will not render the

  statute void for vagueness.” United States v. Hollern, 366 Fed. Appx. 609, 612

  (6th Cir. 2010). Stated differently, where the challenged language “is commonly

  used in both legal and common parlance,” it often will be “sufficiently clear so that

  a reasonable person can understand its meaning.” Deja Vu of Cincinnati, L.L.C. v.

  Union Twp. Bd. of Trustees, 411 F.3d 777, 798 (6th Cir. 2005) (en banc).

        The language of § 168.759(4), (5) prohibits a person from “solicit[ing]” or

  “request[ing] to return” an absentee voter ballot application. In interpreting this

  language, the solicitation ban should be read in context with the ban on third-party

  collection as a whole. “It is a ‘fundamental canon of statutory construction that the

  words of a statute must be read in their context and with a view to their place in the

  overall statutory scheme.” Nat’l Ass’n of Home Builders v. Defs. of Wildlife, 551

  U.S. 644, 666 (2007). Where a statutory term is undefined, courts give it its

  ordinary meaning. United States v. Wright, 774 F.3d 1085, 1088 (6th Cir. 2014).

  The Sixth Circuit recently defined “solicit” as “to make petition to . . . especially:

  to approach with a request or plea (as in selling or begging).” Platt, 894 F.3d at

  250 (quoting O’Toole v. O’Connor, 2016 WL 4394135, at *16 (S.D. Ohio Aug. 18,


                                             30
Case 4:19-cv-13341-SDD-RSW ECF No. 79 filed 09/17/20         PageID.1601       Page 31 of 54




  2016) (quoting Webster’s Third New International Dictionary, Unabridged

  (2016)).

        At bottom, the aim of the statute is to preclude certain third-party collection

  of signed absentee ballot applications. The state does not want anyone outside of

  the enumerated persons of trust to possess, collect, or return any signed absentee

  ballot applications. To protect this interest, the Legislature banned such persons

  from soliciting or requesting to return such applications, thus reducing the danger

  of anyone outside the enumerated persons of trust from possessing, collecting, or

  returning any signed absentee ballot applications. The affidavits submitted by

  plaintiffs suggest that they do understand what is prohibited by § 759. For

  example, in Guy Cecil’s affidavit, he says that but for the Absentee Ballot Law,

  Priorities USA would support partner organizations to organize around absentee

  ballot voting, including “offering assistance to voters in submitting an absentee

  ballot application, and assisting voters in submitting absentee ballot applications.”

  (ECF No. 22-4, ¶ 12). Mr. Cecil acknowledges that they cannot do so because the

  Absentee Ballot Law criminalizes these activities. Id. Similarly, Maxwell Lubin

  from Rise, but for the Absentee Ballot Law, would also deploy volunteers to assist

  and offer to assist voters in submitting absentee ballot applications. (ECF No. 22-

  6, ¶ 26). In the court’s view, the prohibited conduct or speech is readily

  understood by a person of ordinary intelligence. That is, a person must not solicit


                                            31
Case 4:19-cv-13341-SDD-RSW ECF No. 79 filed 09/17/20           PageID.1602      Page 32 of 54




  or request to do that which would place signed absentee ballot applications in his

  or her possession for collection or return. Accordingly, the court concludes that

  plaintiffs are unlikely to succeed on the merits of their claim that the Absentee

  Ballot Law is unduly vague in violation of the Fourteenth Amendment.

                      c.    Preemption by the Voting Rights Act

        Plaintiffs maintain that the § 759 of the Absentee Ballot Law is preempted

  by § 208 of the Voting Rights Act. Section 208 provides:

               Any voter who requires assistance to vote by reason of
               blindness, disability, or inability to read or write may be
               given assistance by a person of the voter’s choice, other
               than the voter’s employer or agent of that employer or
               officer or agent of the voter’s union.

  52 U.S.C. § 10508. The VRA defines the terms “vote” and “voting” to include:

               [A]ll action necessary to make a vote effective in any
               primary, special, or general election, including, but not
               limited to, registration, listing pursuant to this chapter, or
               other action required by law prerequisite to voting,
               casting a ballot, and having such ballot counted properly
               and included in the appropriate totals of votes cast with
               respect to candidates for public or party office and
               propositions for which votes are received in an election.

  52 U.S.C. § 10310. The definition of “voting” appears to include all stages of

  applying for an absentee ballot. OCA-Greater Houston v. Texas, 867 F.3d 604,

  615 (5th Cir. 2017) (Interpreting the VRA and stating that “‘[t]o vote,’ therefore,

  plainly contemplates more than the mechanical act of filling out the ballot sheet. It

  includes steps in the voting process before entering the ballot box, ‘registration,’
                                             32
Case 4:19-cv-13341-SDD-RSW ECF No. 79 filed 09/17/20          PageID.1603     Page 33 of 54




  and it includes steps in the voting process after leaving the ballot box, ‘having such

  ballot counted properly.’ Indeed, the definition lists ‘casting a ballot’ as only one

  example in a non-exhaustive list of actions that qualify as voting.”).

        The doctrine of preemption is rooted in the Supremacy Clause of the United

  States Constitution, U.S. Const., Art. VI, ¶ 2, and is based on the premise that

  when state law conflicts or interferes with federal law, state law must give way.

  CSX Transp., Inc. v. Easterwood, 507 U.S. 658, 662-64 (1993); Cipollone v.

  Liggett Group, Inc., 505 U.S. 504, 515-16 (1992). Federalism concerns counsel

  that state law should not be found preempted unless that is “the clear and manifest

  purpose of Congress.” Rice v. Santa Fe Elevator Corp., 331 U.S. 218, 230 (1947).

  However, “clear and manifest” does not necessarily mean “express,” and

  “Congress’s intent to preempt can be implied from the structure and purpose of a

  statute even if it is not unambiguously stated in the text.” Teper v. Miller, 82 F.3d

  989, 993 (11th Cir. 1996) (citing Jones v. Rath Packing Co., 430 U.S. 519, 523-25

  (1977)). As explained in Teper, the Supreme Court has identified three categories

  of preemption: (1) “express,” where Congress “define[s] explicitly the extent to

  which its enactments pre-empt state law,” English v. General Elec. Co., 496 U.S.

  72, 79 (1990); (2) “field,” in which Congress regulates a field so pervasively, or

  federal law touches on a field implicating such a dominant federal interest, that an

  intent for federal law to occupy the field exclusively may be inferred; and (3)


                                            33
Case 4:19-cv-13341-SDD-RSW ECF No. 79 filed 09/17/20           PageID.1604    Page 34 of 54




  “conflict,” where state and federal law actually conflict, so that it is impossible for

  a party simultaneously to comply with both, or state law “stands as an obstacle to

  the accomplishment and execution of the full purposes and objectives of

  Congress,” Hines v. Davidowitz, 312 U.S. 52, 67 (1941). Preemption of any type

  “fundamentally is a question of congressional intent.” Id.

         Plaintiffs point out that in its report recommending that this protection be

  added to the Voting Rights Act, the Senate Judiciary Committee noted that state

  restrictions that “deny the assistance at some stages of the voting process during

  which assistance was needed” would violate § 208. S. Rep. No. 97-417, at 63

  (1982). In recommending that § 208 be added to the Voting Rights Act, the Senate

  Judiciary Committee recognized that voters who do not speak English and voters

  with disabilities “run the risk that they will be discriminated against at the polls

  and that their right to vote in State and Federal elections will not be protected.” S.

  Rep. No. 97-417, at 62 (1982). To limit that risk, those voters “must be permitted

  to have the assistance of a person of their own choice.” Id.

        Plaintiffs contend that § 208 preempts Michigan’s Absentee Ballot Law

  because Michigan’s law prohibits voters who need help returning their absentee

  ballot applications from receiving assistance from the person of their choice.

  Instead, a voter is limited to choosing amongst only registered Michigan voters,

  family members, or household members, and not any of the hundreds of thousands


                                             34
Case 4:19-cv-13341-SDD-RSW ECF No. 79 filed 09/17/20          PageID.1605    Page 35 of 54




  of other Michigan residents who may be none of these things. Further, an absentee

  voter may not receive assistance with their application from a third party if that

  third party has offered to help. See OCA-Greater Houston v. Texas, 867 F.3d 604

  (5th Cir. 2017) (Section 208 preempted a Texas law restricting who may provide

  interpretation assistance to English-limited voters); United States v. Berks Cty.,

  Pennsylvania, 277 F.Supp.2d 570, 580 (E.D. Pa. 2003) (county election law

  restricting who may provide language assistance to Spanish-speaking voters

  violated § 208).

        The Legislature argues that because Michigan’s prohibition on the

  unauthorized solicitation and collection of absentee ballots does not “stand[] as an

  obstacle to the accomplishment and execution” of Congress’s objectives, there is

  no preemption. Gade v. Nat’l Solid Wastes Mgmt Ass’n, 505 U.S. 88, 98 (1992)

  (Conflict preemption occurs where compliance with both a federal and state

  regulation is physically impossible or “where state law stands as an obstacle to the

  accomplishment and execution of the full purposes and objectives of Congress.”).

  According to the Legislature, nothing in § 208 prevents the state from reasonably

  restricting the individuals permitted to return absentee ballot applications.

  Defendant and the Republican Party make similar arguments.

        When federal preemption is alleged, the analysis starts with “the assumption

  that the historic police powers of the States were not to be superseded by the


                                            35
Case 4:19-cv-13341-SDD-RSW ECF No. 79 filed 09/17/20          PageID.1606     Page 36 of 54




  Federal Act unless that was the clear and manifest purpose of Congress.” Cmty.

  Refugee & Immigration Servs. v. Registrar, Ohio Bureau of Motor Vehicles, 334

  F.R.D. 493, 509 (S.D. Ohio 2020) (quoting City of Columbus v. Ours Garage and

  Wrecker Service, Inc., 536 U.S. 424, 438 (2002) (quoting Medtronic, Inc. v. Lohr,

  518 U.S. 470, 485 (1996)). While there is a strong presumption against

  preemption of a state law by a federal regulation, Rice v. Santa Fe Elevator Corp.,

  331 U.S. 218, 230 (1947), Congress may preempt a state law by enacting its own

  specific laws. Cmty. Refugee & Immigration Serv., 334 F.R.D. at 509 (citing

  Arizona v. U.S., 567 U.S. 387, 399 (2012); Crosby v. National Foreign Trade

  Council, 530 U.S. 363, 372 (2000)). When interpreting a statute, the starting point

  is the language of the statute itself. Wilson v. Safelite Grp., Inc., 930 F.3d 429,

  433-34 (6th Cir. 2019) (citing Hale v. Johnson, 845 F.3d 224, 227 (6th Cir. 2016)).

  “Where the statute’s language is clear and unambiguous and the statutory

  framework is coherent and consistent, ‘the sole function of the courts is to enforce

  it according to its terms.’” Id. (quoting United States v. Ron Pair Enters., Inc., 489

  U.S. 235, 241 (1989)). But “we must take care not to interpret the language [of a

  statute] in a vacuum; instead, we must look to the ‘structure, history, and purpose’

  of the statutory scheme.” Id. (quoting Abramski v. United States, 573 U.S. 169,

  179 (2014)).




                                            36
Case 4:19-cv-13341-SDD-RSW ECF No. 79 filed 09/17/20          PageID.1607     Page 37 of 54




        Section 208 provides that certain specified voters – i.e. those needing

  assistance due to blindness, disability, or inability to read or write – “may be given

  assistance by a person of the voter’s choice…” (Emphasis added). Section 208

  does not say that a voter is entitled to assistance from the person of his or her

  choice or any person of his or her choice. In other words, the statute employs the

  indefinite article “a” which by its very term is non-specific and non-limiting, as

  opposed to the definite article “the,” which by its terms is specific and limiting.

  See “Indefinite article,” Merriam-Webster.com Dictionary, https://www.merriam-

  webster.com/dictionary/indefinite%20article. Accessed 9/17/2020; “Definite

  article,” Merriam-Webster.com Dictionary, https://www.merriam-

  webster.com/dictionary/definite%20article. Accessed 9/17/2020. (Defining an

  indefinite article as “[t]he word a or an used in English to refer to a person…not

  identified or specified,” and defining definite article as “the word the used in

  English to refer to a person or thing that is identified or specified.”). Congress’s

  language choice must be given meaning and here, where it has declined to use a

  definite article, its language suggests that some state law limitations on the identity

  of persons who may assist voters is permissible.

        This conclusion is also supported by the legislative history. In passing

  § 208, Congress explained that it would preempt state election laws “only to the

  extent that they unduly burden the right recognized in [Section 208], with that


                                            37
Case 4:19-cv-13341-SDD-RSW ECF No. 79 filed 09/17/20           PageID.1608    Page 38 of 54




  determination being a practical one dependent upon the facts.” S. REP. NO. 97-

  417, at 63 (1982); see also Ray v. Texas, 2008 WL 3457021 (E.D. Tex. Aug. 7,

  2008) (“The legislative history [of § 208] evidences an intent to allow the voter to

  choose a person whom the voter trusts to provide assistance. It does not preclude

  all efforts by the State to regulate elections by limiting the available choices to

  certain individuals.”) (emphasis in original). Notably, plaintiffs have not come

  forward with evidence that any voters have been denied the person of their choice

  to assist them in the absentee ballot application process, let alone voters belonging

  to the class of individuals identified in § 208 (i.e. those requiring assistance due to

  blindness, disability, or inability to read or write). Thus, they have not made a

  showing of undue burden. Rather, plaintiffs’ evidence speaks in generalities about

  low income voters, elderly voters, student voters, disabled voters, and voters for

  whom English is their second language. (ECF 22-4, Affidavit of G. Cecil, “I am

  concerned that the … Absentee Ballot Organizing Ban will depress the vote among

  persons [Priorities USA] is targeting for engagement in the political process in

  Michigan, including low income and student voters and voters who are disabled.”);

  ECF No. 22-5, Affidavit of A. Hunter, “APRI Detroit/Downriver plans to (a)

  educate individuals throughout our community about their ability to apply to vote

  via absentee ballot in upcoming elections and (b) provide assistance with those

  applications. For example, there are large Spanish- and Arabic-speaking


                                             38
Case 4:19-cv-13341-SDD-RSW ECF No. 79 filed 09/17/20          PageID.1609       Page 39 of 54




  populations in our community, and we have members who speak those languages.

  APRI Detroit/Downriver plans to go into those communities and educate

  individuals about the absentee ballot application process in their own language, as

  well as offer assistance with filling out and returning the absentee ballot

  applications.”); (ECF No. 22-6, Affidavit of M. Lubin, “In my experience, get-out-

  the-vote activities such as … absentee ballot organizing are critically important

  organizing tools for our student organizers and volunteers.”). Though plaintiffs’

  evidence ably demonstrates that they plan to target at least two categories of voters

  covered by § 208, disabled voters and voters who may face language barriers, they

  offer no examples of instances in which such voters have been deprived of voting

  assistance. The omission is notable in that for other cases challenging limits on

  who may assist with ballots, the challengers provided evidence of individual voters

  who were denied necessary assistance in the voting process. For example, in OCA-

  Greater Houston v. Texas, one of the plaintiffs was an English-limited voter who

  had been unable to complete her ballot due to the challenged state law limiting

  those eligible to assist as an interpreter. 867 F.3d at 615. And, in United States v.

  Berks Cnty., 250 F.Supp.2d 525, 530 (E.D. Pa. 2003), the government presented

  specific evidence of English-limited voters denied the right to use a voting

  assistant of choice by poll workers. Given the lack of evidence that any voters

  have been affected by the limits on their choice of assistance, there is no basis for


                                            39
Case 4:19-cv-13341-SDD-RSW ECF No. 79 filed 09/17/20          PageID.1610       Page 40 of 54




  the court to conclude that Michigan’s law stands as an obstacle to the objects of

  § 208. Accordingly, the court finds that plaintiffs have not shown a likelihood of

  success on their bid to overcome the presumption against preemption.

                      2.    Voter Transportation Law

        Plaintiffs also contend that the Voter Transportation law is preempted by

  federal law. More particularly, they argue that the Voter Transportation Law

  imposes a spending limit of $0 as it relates to elections involving federal

  candidates and as such, the law conflicts with federal regulations expressly

  permitting corporations to spend money to transport voters to polls. 11 C.F.R.

  § 114.3(c)(4)(i); 11 C.F.R. § 114.4(d)(1). Accordingly, plaintiffs argue that the

  Voter Transportation Law is both expressly and impliedly preempted by the

  Federal Election Campaign Act (FECA) and its regulations.

        The Legislature contends that the Voter Transportation Law does not limit

  contributions or expenditures with respect to federal elections and that plaintiffs’

  argument ignores FECA’s carve out for state statutes that protect against voting

  related fraud and other abuses. According to the Legislature, because the Voter

  Transportation Law protects against quid pro quo and voter fraud, it falls within

  the carve out set forth in 11 C.F.R. § 108.7. The Republican Party further asserts

  that the FECA preemption provisions have been narrowly construed by the courts

  and that plaintiffs do not point to any cases providing that FECA preempts state


                                            40
Case 4:19-cv-13341-SDD-RSW ECF No. 79 filed 09/17/20          PageID.1611     Page 41 of 54




  criminal laws targeting election fraud. The Republican Party also argues that

  FECA regulations do not conflict with the Voter Transportation Law because the

  regulations allow corporation to “provide” transportation whereas the

  Transportation Law expressly prohibits payment for transportation. Accordingly,

  says the Republican Party, nothing in the Voter Transportation Law prohibits

  plaintiffs from providing transportation.

        As Teper explained, in order to decide the preemptive effect of FECA on a

  state law, the court must “juxtapose the state and federal laws, demonstrate their

  respective scopes, and evaluate the extent to which they are in tension.”

  Michigan’s Voter Transportation Law provides in full:

               A person shall not hire a motor vehicle or other
               conveyance or cause the same to be done, for conveying
               voters, other than voters physically unable to walk, to an
               election.

  Mich. Comp. Laws § 168.931(1)(f). While there is no Michigan case interpreting

  the Voter Transportation Law in this context, as discussed above, a universal rule

  of statutory construction is that “the courts must presume that a legislature says in

  a statute what it means and means in a statute what it says there.” Connecticut Nat.

  Bank v. Germain, 503 U.S. 249, 253 (1992). “When the words of a statute are

  unambiguous, then, this first canon is also the last: ‘judicial inquiry is complete.’”

  Id. (quoting Rubin v. United States, 449 U.S. 424, 430 (1981)).



                                              41
Case 4:19-cv-13341-SDD-RSW ECF No. 79 filed 09/17/20           PageID.1612     Page 42 of 54




        The Michigan Election Law does not define “person.” But Mich. Comp.

  Laws § 8.3l provides that “[t]he word ‘person’ may extend and be applied to

  bodies politic and corporate, as well as to individuals.” See also Mich. Comp.

  Laws § 8.3a (“All words and phrases shall be construed and understood according

  to the common and approved usage of the language[.]”). Similarly, the act does

  not define the term “hire.” Albeit in an unpublished decision, the Michigan Court

  of Appeals has interpreted the term in another context to mean “‘to engage the

  services of for wages or other payment,’ or ‘to engage the temporary use of at a set

  price.’” Tech & Crystal, Inc v. Volkswagen of Am, Inc., 2008 WL 2357643, at *3

  (Mich. Ct. App., June 10, 2008) (quoting Random House Webster’s College

  Dictionary (1997)). The Act defines “[e]lection” to mean “an election or primary

  election at which the electors of this state or of a subdivision of this state choose or

  nominate by ballot an individual for public office or decide a ballot question

  lawfully submitted to them.” Mich. Comp. Laws § 168.2(g). The court finds the

  Voter Transportation Law to be relatively straightforward and unambiguous. In a

  nutshell, no person (including a corporation) may pay wages or make any other

  payment to another to transport voters to the polls, unless the person so transported

  cannot walk. Thus, under Michigan’s law, a corporation is limited to providing

  transportation for voters who can walk through means that do not involve payment




                                             42
Case 4:19-cv-13341-SDD-RSW ECF No. 79 filed 09/17/20          PageID.1613     Page 43 of 54




  to the person doing the transporting. Now, the court must examine the scope and

  meaning of the relevant FECA provisions and accompanying regulations.

        FECA was amended in 1974 to include a preemption provision, which states

  that “[t]he provisions of this Act, and of rules prescribed under this Act, supersede

  and preempt any provisions of state law with respect to election to Federal office.”

  Teper, 82 F.3d at 994 (quoting 2 U.S.C. § 453). The current version § 453

  replaced a prior provision that included a savings clause, expressly preserving state

  laws, except where compliance with state law would result in a violation of FECA

  or would prohibit conduct permitted by FECA. Id. (citing Federal Election

  Campaign Act of 1971, Pub.L. No. 92-225, 1972 U.S.C.C.A.N. (86 Stat.) 23

  (amended by Federal Election Campaign Act Amendments of 1974, Pub.L. No.

  93-443, 1974 U.S.C.C.A.N. (88 Stat.) 1469)). The House Committee that drafted

  the current provision intended “to make certain that the Federal law is construed to

  occupy the field with respect to elections to Federal office and that the Federal law

  will be the sole authority under which such elections will be regulated.” Id.

  (quoting H.R. Rep. No. 1239, 93d Cong., 2d Sess. 10 (1974)). “When Congress ...

  has included in the enacted legislation a provision explicitly addressing

  [preemption], and when that provision provides a ‘reliable indicium of

  congressional intent with respect to state authority, there is no need to infer

  congressional intent to pre-empt state laws from the substantive provisions’ of the


                                            43
Case 4:19-cv-13341-SDD-RSW ECF No. 79 filed 09/17/20         PageID.1614    Page 44 of 54




  legislation.” Cipollone, 505 U.S. at 517, 112 S.Ct. at 2618 (citations omitted).

  The interpretive regulation, 11 C.F.R. § 108.7, sets forth the statute’s preemptive

  scope in accordance with the statute’s plain language and its legislative history:

               (a) The provisions of the Federal Election Campaign Act
               of 1971, as amended, and rules and regulations issued
               thereunder, supersede and preempt any provision of State
               law with respect to election to Federal office.

               (b) Federal law supersedes State law concerning the—

                     (1) Organization and registration of political
                     committees supporting Federal candidates;
                     (2) Disclosure of receipts and expenditures by
                     Federal candidates and political committees; and
                     (3) Limitation on contributions and expenditures
                     regarding Federal candidates and political
                     committees.

               (c) The Act does not supersede State laws which provide
               for the—

                     (1) Manner of qualifying as a candidate or political
                     party organization;
                     (2) Dates and places of elections;
                     (3) Voter registration;
                     (4) Prohibition of false registration, voting fraud,
                     theft of ballots, and similar offenses; or
                     (5) Candidate’s personal financial disclosure.

  See Bunning v. Com. Of Ky., 42 F.3d 1009, 1012 (6th Cir. 1994).

        According to 11 C.F.R. § 114.4(c)(2), a corporation may make voter

  registration and get-out-the-vote communications to the general public.

  Disbursements for such activities are not considered contributions or expenditures


                                            44
Case 4:19-cv-13341-SDD-RSW ECF No. 79 filed 09/17/20                  PageID.1615       Page 45 of 54




  if the voter registration and get-out-the-vote communications to the general public

  do not expressly advocate the election or defeat of any clearly identified candidate

  or candidates of a clearly identified political party and the preparation of voter

  registration and get-out-the-vote communications are not coordinated with any

  candidate or political party. Id. Further, a corporation may support or conduct

  voter registration and get-out-the-vote drives aimed at employees outside its

  restricted class and the general public. 11 C.F.R. § 114.4(d)(1). Disbursements for

  such voter registration and get-out-the-vote efforts are not expenditures, 4 if the

  corporation does not make any communication expressly advocating the election

  or defeat of any clearly identified candidate or party as part of the voter registration

  or get-out-the-vote drive, the drive is not directed primarily to individuals

  registered with or who intend to register with the party favored by the corporation,

  the information and other assistance with registration, including transportation, are

  made available without regard to the voter’s political preference, the individuals

  conducting the drives are not paid on the basis of the number of individuals

  registered or transported who support a particular candidate or party, and the


         4
            “The terms contribution and expenditure shall include any direct or indirect payment,
  distribution, loan, advance, deposit, or gift of money, or any services, or anything of value
  (except a loan of money by a State bank, a federally chartered depository institution (including a
  national bank) or a depository institution whose deposits and accounts are insured by the Federal
  Deposit Insurance Corporation or the National Credit Union Administration, if such loan is made
  in accordance with 11 CFR 100.82(a) through (d)) to any candidate, political party or committee,
  organization, or any other person in connection with any election to any of the offices referred to
  in 11 CFR 114.2 (a) or (b) as applicable.” 11 C.F.R. § 114.1(a)(1).
                                                  45
Case 4:19-cv-13341-SDD-RSW ECF No. 79 filed 09/17/20          PageID.1616    Page 46 of 54




  corporation must notify those receiving information or assistance of the

  requirement that services cannot be denied on the basis of party or candidate

  preference. 11 C.F.R. § 114.4(d)(2)(i)-(v).

        Accordingly, organizations like plaintiffs could offer two types of voter

  registration and get-out-the-vote drives. First it could offer the type described in

  § 114.4(c)-(d), which, if followed, would not be considered an “expenditure” for

  purpose of FECA. Or presumably, it could offer drives that are partisan and do

  advocate for certain candidates or political parties, in which case, the expenses

  associated with the drive would be classified as “independent expenditures” under

  FECA, thus triggering the federally mandated disclaimers identifying the

  organization paying for the communication and stating that the communication

  was not authorized by a candidate or candidates’ committee. See 11 C.F.R.

  §§ 109.11, 110.11. In either case, the FECA regulations expressly permit

  corporations like plaintiffs to spend money on providing transportation to the polls

  as part of their get-out-the-vote efforts. And to the extent that providing such

  transportation is tied to a specific candidate or party, Congress has elected to

  preempt state laws limiting such contributions and expenditures. 11 C.F.R.

  § 108.7(b)(3). This allowance thus conflicts with Michigan’s Voter Transportation

  Law, which bars all spending on transportation to the polls, except for that made

  on behalf of those unable to walk to the polls. See Teper, 82 F.3d at 995 (“[I]t is


                                            46
Case 4:19-cv-13341-SDD-RSW ECF No. 79 filed 09/17/20          PageID.1617     Page 47 of 54




  the effect of the state law that matters in determining preemption, not its intent or

  purpose. Under the Supremacy Clause, state law that in effect substantially

  impedes or frustrates federal regulation, or trespasses on a field occupied by

  federal law, must yield, no matter how admirable or unrelated the purpose of that

  law.”).

        The question now becomes whether the Voter Transportation Law falls

  within one of the areas excepted from preemption; 11 C.F.R. § 108.7(c)(4) excepts

  from preemption state laws that prohibit false registration, voting fraud, theft of

  ballots, and similar offenses. In order to wedge the Voter Transportation Law into

  this category as defendant and intervenors suggest, the court must read language

  into the statute which is no longer there. As the parties explain, in its previous

  form, the Voter Transportation Law expressly prohibited paying for transportation

  to the polls as a quid pro quo for a vote. As originally enacted, the Voter

  Transportation Law, 1895 P.A. 135, stated:

               Any person who shall hire any carriage or other
               conveyance, or cause the same to be done, for conveying
               voters, other than voters physically unable to walk thereto,
               to any primary conducted hereunder, or who shall solicit
               any person to cast an unlawful vote at any primary, or
               who shall offer to any voter any money or reward of any
               kind, or shall treat any voter or furnish any entertainment
               for the purpose of securing such voter’s vote, support, or
               attendance at such primary or convention, or shall cause
               the same to be done, shall be deemed guilty of a
               misdemeanor.


                                            47
Case 4:19-cv-13341-SDD-RSW ECF No. 79 filed 09/17/20           PageID.1618     Page 48 of 54




  Yet, the Legislature later expressly removed all language relating to paying for

  transportation in exchange for a vote. Nothing in the plain language of the

  Transportation Law, as it is now written, suggests that its purpose is to prevent

  voter fraud or similar offenses. While the Voter Transportation Law is contained

  within a broader provision addressing prohibited conduct in Michigan’s Election

  Law, not all prohibited conduct found in this section is designed to prevent voter

  fraud and the influencing of votes. For example, § 168.931(1)(g) imposes a

  penalty on an inspector of election for failing to report to the designated polling

  place. See also, § 168.931(1)(h) (“A person shall not willfully fail to perform a

  duty imposed upon that person by this act, or disobey a lawful instruction or order

  of the secretary of state as chief state election officer or of a board of county

  election commissioners, board of city election commissioners, or board of

  inspectors of election.”). In contrast, other subsections speak in specific terms

  about prohibiting vote-buying and vote-influencing. See e.g., § 168.931(1)(d) (“A

  person shall not, either directly or indirectly, discharge or threaten to discharge an

  employee of the person for the purpose of influencing the employee's vote at an

  election.”); § 168.931(1)(e) (“(e) A priest, pastor, curate, or other officer of a

  religious society shall not for the purpose of influencing a voter at an election,

  impose or threaten to impose upon the voter a penalty of excommunication,

  dismissal, or expulsion, or command or advise the voter, under pain of religious


                                             48
Case 4:19-cv-13341-SDD-RSW ECF No. 79 filed 09/17/20         PageID.1619       Page 49 of 54




  disapproval.”). The Voter Transportation Law, like other subsections found in

  § 168.931, does not directly speak to voter fraud or vote-influencing. While

  defendant and the Intervenors want the court to read an anti-fraud purpose into

  Voter Transportation Law’s ban on hiring or paying for transportation, it is unclear

  how paying for a taxi or Uber is any more likely to influence a voter than offering

  to transport them by way of a volunteer driver in a non-profit corporation’s

  minivan. Moreover, FECA expressly allows expenditures, including those for

  transportation, to be made in relation to a particular candidate. So, premising a

  purpose of fraud prevention on the idea that spending on rides for particular

  candidates or parties leads to fraud is inconsistent with federal law. Thus, the court

  finds the Voter Transportation Law unlikely to fall into this exception to

  preemption.

        As set forth above, the Intervenors also argue that FECA’s preemptive scope

  is to be narrowly construed and that state criminal statutes are generally not

  preempted by FECA. The court’s reading of the cases addressing FECA’s

  preemptive scope suggest a different line of demarcation: those cases involving

  statutes of general application versus those cases involving statutes directly bearing

  on elections and campaign finance. The court in Janvey v. Democratic Senatorial

  Campaign Committee, Inc., 712 F.3d 185 (5th Cir. 2013) focused on this

  distinction. In Janvey, the court examined whether the Texas Uniform Fraudulent


                                            49
Case 4:19-cv-13341-SDD-RSW ECF No. 79 filed 09/17/20         PageID.1620      Page 50 of 54




  Transfer Act (TUFTA) was preempted by FECA. In Janvey, the receiver of assets

  of the perpetrators of a Ponzi scheme sought to recover the perpetrators’

  contributions that had been made to various political committees under TUFTA.

  The political committees contended that TUFTA was preempted by FECA. The

  court concluded that TUFTA was a general state statute that “happens to apply to

  federal political committees in the instant case.” Id. at 200. See also Stern v. Gen.

  Electric Co., 924 F.2d 472 (2d Cir. 1991) (holding that § 453 does not preempt a

  state law establishing a company’s directors’ fiduciary duty to shareholders,

  including not wasting corporate assets, and explaining that “the narrow wording of

  [§ 453] suggests that Congress did not intend to preempt state regulation with

  respect to non-election-related activities”); Reeder v. Kans. City Bd. of Police

  Comm’rs, 733 F.2d 543 (8th Cir. 1984) (holding that § 453 did not preempt a state

  law prohibiting officers or employees of the Kansas City Police Department from

  making any political contribution); Friends of Phil Gramm v. Ams. for Phil Gramm

  in ′84, 587 F.Supp. 769 (E.D. Va. 1984) (holding that § 453 did not preempt a state

  law prohibiting unauthorized use of a person’s name for advertising or commercial

  purposes). These cases stand in contrast to those finding preemption of state law

  that regulated elections or campaign finance. See Teper v. Miller, 82 F.3d 989

  (11th Cir. 1996) (state law effectively prohibiting Georgia legislators from

  accepting donations for a federal campaign while the state General Assembly was


                                            50
Case 4:19-cv-13341-SDD-RSW ECF No. 79 filed 09/17/20         PageID.1621      Page 51 of 54




  in session); Bunning v. Ky., 42 F.3d 1008 (6th Cir. 1994) (state law authorizing

  investigation of campaign expenditures of a federal political committee); Weber v.

  Heaney, 995 F.2d 872 (8th Cir. 1993) (state law establishing system under which

  federal congressional candidates could agree to limit their federal expenditures in

  exchange for state funding for their campaigns). In the court’s view, the Voter

  Transportation Law, which is contained in a chapter of the Michigan Election Law,

  directly regulates election activity and campaign-related spending. Accordingly, it

  falls in the latter category of cases where preemption by FECA is generally found.

        C.     Irreparable Harm and the Balance of Harms

        To establish irreparable harm, plaintiffs must show that, unless their motion

  is granted, they will suffer actual and imminent harm rather than harm that is

  speculative or unsubstantiated. Abney v. Amgen, Inc., 443 F.3d 540, 552 (6th Cir.

  2006). The court’s role on a preliminary injunction motion is to assess not whether

  a particular outcome or harm is possible or certain, but whether “irreparable injury

  is likely in the absence of an injunction.” Winter v. NRDC, Inc., 555 U.S. 7, 22

  (2008). “Issuing a preliminary injunction based only on a possibility of irreparable

  harm is inconsistent with our characterization of injunctive relief as an

  extraordinary remedy that may only be awarded upon a clear showing that the

  plaintiff is entitled to such relief.” Mazurek v. Armstrong, 520 U.S. 968, 972

  (1997). A preliminary injunction will not be issued simply to prevent the


                                            51
Case 4:19-cv-13341-SDD-RSW ECF No. 79 filed 09/17/20           PageID.1622     Page 52 of 54




  possibility of some remote future injury. Los Angeles v. Lyons, 461 U.S. 95

  (1983). Irreparable injury is presumed “when constitutional rights are threatened

  or impaired.” Obama for Am. v. Husted, 697 F.3d 423, 436 (6th Cir. 2012). In

  particular, a “restriction on the fundamental right to vote,” id., or the “loss of First

  Amendment freedoms, for even minimal periods of time, unquestionably

  constitutes irreparable injury.” Elrod v. Burns, 427 U.S. 347, 373 (1976).

        Here, because the court has concluded that plaintiffs are unlikely to succeed

  on their constitutional claims as they relate to the Absentee Ballot Law, no

  constitutional rights are threatened or impaired by this law. Thus, irreparable harm

  is unlikely. The Intervenors argue that plaintiffs cannot show irreparable harm in

  “educat[ing] voters about their options to vote absentee” or “encourage[ing] voters

  to take advantage of the conveniences of absentee voting” (ECF No. 22-1,

  PageID.164), when the Secretary of State plans to send every registered voter an

  AV ballot application in Michigan before the primary and general elections. (ECF

  70-4, Ex. 3). Equally important, nothing in the Absentee Ballot Law precludes

  plaintiffs from engaging in such education efforts. Rather, the law only precludes

  them from requesting or soliciting to return signed absentee voter applications.

  Accordingly, the court finds that irreparable harm to plaintiffs by not issuing the

  preliminary injunction as to the Absentee Ballot Law is unlikely.




                                             52
Case 4:19-cv-13341-SDD-RSW ECF No. 79 filed 09/17/20          PageID.1623     Page 53 of 54




        Conversely, issuing a preliminary injunction as to the Absentee Ballot Law

  would cause harm to the State. “[A]ny time a State is enjoined by a court from

  effectuating statutes enacted by representatives of its people, it suffers a form of

  irreparable injury.” Maryland v. King, 567 U.S. 1301 (2012) (Roberts, C.J. in

  chambers) (quoting New Motor Vehicle Bd. of Cal. v. Orrin W. Fox Co., 434 U.S.

  1345, 1351 (1977) (Rehnquist, J. in chambers). Moreover, the State’s public

  interest in preserving the integrity of its election processes cannot seriously be

  disputed. Eu v. San Francisco Cnty. Democratic Cent. Comm., 489 U.S. 214, 231

  (1989); Crawford, 553 U.S. at 194-97. Accordingly, the court finds that the

  balance of harms and the public interest weigh against issuing a preliminary

  injunction on the Absentee Ballot Law.

        In contrast, the court has concluded that plaintiffs are likely to succeed on

  the merits of their claim that the Voter Transportation Law is preempted by FECA.

  Denying a preliminary injunction would impair plaintiffs’ ability to transport

  voters to the polls and to spend money to do so, which is contrary to federal

  election law and frustrates the purpose of FECA. Congress implemented a

  statutory scheme and gave citizens the right to spend money on transporting voters

  to the polls. The November election is nearly upon us and any particular election

  only occurs once. The restriction on plaintiffs’ ability to organize and spend

  money on transporting voters to the polls for this election cannot be remedied


                                            53
Case 4:19-cv-13341-SDD-RSW ECF No. 79 filed 09/17/20                    PageID.1624       Page 54 of 54




  without injunctive relief. Issuing a preliminary injunction to permit plaintiffs to

  organize and spend money on transporting voters to the polls also serves the public

  interest. As the Sixth Circuit has noted, “[t]here is a strong public interest in

  allowing every registered voter to vote freely.” Summit Cty. Democratic Cent. &

  Exec. Comm. v. Blackwell, 388 F.3d 547, 551 (6th Cir. 2004). Any harm to the

  state in finding the Voter Transportation Law preempted is outweighed by the

  harm to plaintiffs and the public. On balance, a weighing of the factors favors

  injunctive relief. 5

  V.     CONCLUSION

         For the reasons set forth above, plaintiffs’ motion for preliminary injunction

  as to the Absentee Ballot Law is DENIED and their motion for preliminary

  injunction as to the Voter Transportation Law is GRANTED.

         IT IS SO ORDERED.

  Date: September 17, 2020                           s/Stephanie Dawkins Davis
                                                     Stephanie Dawkins Davis
                                                     United States District Judge




         5
            In light of the court’s finding that injunctive relief is appropriate based on preemption,
  the court deems it unnecessary and contrary to the exercise of judicial economy to address
  plaintiff’s additional challenges to the statute at this juncture.
                                                   54
